United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1964
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Ryan Matthew Chilldres

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: December 16, 2013
                             Filed: January 15, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Ryan Matthew Chilldres pleaded guilty to one count of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court1


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
sentenced Chilldres to 188 months’ imprisonment, which corresponded with the low
end of the advisory sentencing range under the United States Sentencing Guidelines
(Guidelines).

      Chilldres argues that his sentence is substantively unreasonable because it is
greater than necessary to promote the goals of sentencing. See 18 U.S.C. § 3553(a).
He contends that the district court failed to take into account the time he spent in state
custody and failed to consider a letter of support written by a family friend. He
argues that the district court should have granted his request for a downward
variance.

       “Because [Chilldres] does not challenge the district court’s calculation of the
advisory sentencing guidelines range, we review his sentence for an abuse of
discretion and note that a sentence within the guidelines is presumptively reasonable
on appeal.” United States v. Shirley, 720 F.3d 659, 665 (8th Cir. 2013) (quoting
United States v. Torres, 552 F.3d 743, 747-48 (8th Cir. 2009)). Our review of the
record indicates that the district court considered Chilldres’s request for a downward
variance and declined to vary downward. The district court confirmed that it had
reviewed the letters submitted in support of Chilldres and that it would take them into
consideration in imposing his sentence. The district court further explained that it
sought to ensure that Chilldres received some credit for the time he served in state
custody. Because the Bureau of Prisons would decide whether Chilldres would
receive actual credit, the district court imposed a sentence at the low end of the
advisory Guidelines range, even though it found that Chilldres’s criminal history
could warrant a much higher sentence. In addition, the record does not suggest that
the district court failed to consider a relevant factor, weighed an improper or
irrelevant factor, or committed a clear error of judgment in denying the request for a
downward variance. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc). We therefore conclude that the 188-month sentence is not
unreasonable.

                                           -2-
The sentence is affirmed.
                ______________________________




                            -3-